
	
		II
		111th CONGRESS
		1st Session
		S. 1324
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mr. DeMint introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To ensure that every American has a health insurance plan
		  that they can afford, own, and keep.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Health Care Freedom Act of
			 2009.
		IAccess to
			 coverage for every American
			ATax code
			 equity
				101.Refundable credit
			 for health insurance coverage
					(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 36A the following new section:
						
							36B.Qualified
				health insurance credit
								(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year so much of
				the qualified health insurance costs of the taxpayer as does not exceed the sum
				of the monthly limitations determined under subsection (b).
								(b)Monthly
				limitation
									(1)In
				generalThe monthly limitation for each month during the taxable
				year is 1/12th of—
										(A)$2,000, in the
				case of an individual purchasing individual coverage for an eligible
				individual, and
										(B)$5,000, in the
				case of an individual purchasing family coverage for 2 or more eligible
				individuals.
										(2)LimitationIn
				no case shall the annual sum of the monthly limitations with respect to any
				taxpayer exceed $5,000.
									(3)No credit for
				ineligible monthsWith respect to any individual, the monthly
				limitation shall be zero for any month for which such individual is not an
				eligible individual.
									(c)Eligible
				individualFor purposes of this section—
									(1)In
				generalThe term eligible individual means, with
				respect to any month, an individual who—
										(A)is the taxpayer, the taxpayer’s spouse, or
				the taxpayer’s dependent,
										(B)is covered under
				qualified health insurance as of the 1st day of such month, and
										(C)is not covered
				under employer-provided health insurance as of the 1st day of such
				month.
										(2)Coverage under
				Medicare, Medicaid, SCHIP, military coverageThe term eligible individual
				shall not include any individual for a month if, as of the first day of such
				month, such individual is—
										(A)entitled to benefits under part A of title
				XVIII of the Social Security Act or enrolled under part B of such title, and
				the individual is not a participant or beneficiary in a group health plan or
				large group health plan that is a primary plan (as defined in section
				1862(b)(2)(A) of such Act),
										(B)in the case of a
				State that has not made the election described in section 1939(a)(1)(B) of the
				Social Security Act, enrolled in the program under title XIX of such Act (other
				than under section 1928 of such Act), or
										(C)entitled to
				benefits under chapter 55 of title 10, United States Code.
										(3)Identification
				requirementsThe term
				eligible individual shall not include any individual for any month
				unless the policy number associated with the qualified health insurance and the
				TIN of each eligible individual covered under such health insurance for such
				month are included on the return of tax for the taxable year in which such
				month occurs.
									(4)PrisonersThe term eligible individual
				shall not include any individual for a month if, as of the first day of such
				month, such individual is imprisoned under Federal, State, or local
				authority.
									(5)AliensThe term eligible individual
				shall not include any alien individual for a month if, as of the first day of
				such month, such individual is not a lawful permanent resident of the United
				States.
									(d)Qualified
				health insurance costsFor purposes of this section, the term
				qualified health insurance costs means the sum of the amounts paid
				during the taxable year to obtain qualified health insurance for 1 or more
				eligible individuals.
								(e)Qualified health
				insuranceFor purposes of this section, the term qualified
				health insurance includes a high deductible health plan within the
				meaning of section 223(c)(2), but shall not include any insurance if a
				substantial portion of its benefits are excepted benefits (as defined in
				section 9832(c)).
								(f)Other
				definitionsFor purposes of this section—
									(1)DependentThe term dependent has the
				meaning given such term by section 152 (determined without regard to
				subsections (b)(1), (b)(2), and (d)(1)(B) thereof). An individual who is a
				child to whom section 152(e) applies shall be treated as a dependent of the
				custodial parent for a coverage month unless the custodial and noncustodial
				parent agree otherwise.
									(2)ChildThe term child means a
				qualifying child (as defined in section 152(c)).
									(g)Special
				rules
									(1)Coordination
				with medical deduction, etcAny amount paid by a taxpayer for
				insurance to which subsection (a) applies shall not be taken into account in
				computing the amount allowable to the taxpayer as a credit under section 35 or
				as a deduction under section 213(a).
									(2)Medical and
				health savings accountsThe
				amounts taken into account as qualified health insurance costs for any taxable
				year shall be reduced by the aggregate amounts, if any, distributed from Archer
				MSAs (as defined in section 220(d)) and health savings accounts (as defined in
				section 223(d)) which are excludable from gross income for such taxable year by
				reason of being used to pay premiums for coverage of an individual under
				qualified health insurance for any month during such taxable year.
									(3)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individual’s taxable year begins.
									(4)Married couples
				must file joint return
										(A)In
				generalIf the taxpayer is married at the close of the taxable
				year, the credit shall be allowed under subsection (a) only if the taxpayer and
				his spouse file a joint return for the taxable year.
										(B)Marital status;
				certain married individuals living apartRules similar to the
				rules of paragraphs (3) and (4) of section 21(e) shall apply for purposes of
				this paragraph.
										(5)Verification of
				coverage, etcNo credit shall be allowed under this section with
				respect to any individual unless such individual’s coverage (and such related
				information as the Secretary may require) is verified in such manner as the
				Secretary may prescribe.
									(6)Insurance which
				covers other individuals; treatment of paymentsRules similar to
				the rules of paragraphs (7) and (8) of section 35(g) shall apply for purposes
				of this section.
									(7)Participants in
				health care sharing ministries
										(A)In
				generalIn the case of a taxpayer who is a participant or
				contributor to a health care sharing ministry during a month in the taxable
				year, and who is not covered under qualified health insurance during such
				month—
											(i)such taxpayer
				(and such taxpayer's spouse and dependents, if such individuals are covered by
				such health care sharing ministry) shall be considered to be eligible
				individuals for purposes of subsection (c)(1) for such month,
											(ii)the amount of
				such taxpayer's contribution to such health care sharing ministry in such month
				shall be considered to be qualified health insurance costs in such
				month,
											(iii)subsection
				(c)(3) shall apply to such taxpayer (and such taxpayer's spouse and dependents,
				if such individuals are covered by such ministry) without regard to the policy
				number requirement, and
											(iv)the Secretary
				may require such information under paragraph (5) of this subsection as may be
				necessary to verify such taxpayer's contribution to such ministry.
											(B)Health care
				sharing ministryFor purposes of this paragraph, the term
				health care sharing ministry means any health care cost sharing
				arrangement among persons of similar beliefs that is not in the trade or
				business of providing health insurance.
										(C)Credit denied
				in the case of charitable contributionsThis paragraph shall not
				apply in the case of any contribution for which a deduction is allowable under
				section 170.
										(h)Election To
				forgo other Federal health benefit programs
									(1)In
				generalAn individual who is a participant in, or is entitled to
				benefits under, any program described in subsection (c)(2) in any month may
				elect to forgo such individual's participation in or entitlement to benefits
				under such program in such month. If such election is made with respect to any
				month, such month shall not fail to be deemed a coverage month with respect to
				such individual solely because such individual would, but for such election, be
				a participant in or be entitled to benefits under a program described in
				subsection (c)(2).
									(2)Manner and
				reporting of electionThe election described in paragraph (1)
				shall be made in a form and manner specified by the Secretary of Health and
				Human Services, in consultation with the Secretary of the Treasury, and a
				declaration of such election shall be attached to the taxpayer's return of tax
				for the taxable year, in a manner specified by the Secretary of the
				Treasury.
									(3)Prospective and
				year-long electionEach election described in paragraph
				(1)—
										(A)shall not be made
				with respect to any month beginning before the date of such election,
				and
										(B)shall be
				effective for such period (not less than 1 calendar year) as shall be specified
				by the Secretary of Health and Human Services, in consultation with the
				Secretary of the Treasury.
										(i)Credit in
				excess of allowable credit deposited in tax-favored health care
				accounts
									(1)In
				generalThe excess, if any, of—
										(A)the monthly
				limitation applicable to the individual under subsection (b), multiplied by the
				number of coverage months of the individual for the taxable year, over
										(B)the credit
				allowed in such taxable year with respect to such individual under subsection
				(a),
										shall be
				paid by the Secretary into the designated account of the individual.(2)Designated
				accounts
										(A)Designated
				accountFor purposes of this subsection, the term
				designated account means any health savings account under section
				223 or any Archer MSA under section 220 established and maintained by the
				provider of the individual's qualified health insurance—
											(i)which is
				designated by the individual (in such form and manner as the Secretary may
				provide) on the return of tax for the taxable year, and
											(ii)which, under the
				terms of the account, accepts the payment described in paragraph (1) on behalf
				of the individual.
											(B)Treatment of
				paymentAny payment under this subsection to a designated
				account—
											(i)shall not be
				taken into account with respect to any dollar limitation which applies with
				respect to contributions to such account (or to tax benefits with respect to
				such contributions),
											(ii)shall be
				included in gross income of the taxpayer for the taxable year in which the
				payment is made (except as provided in clause (iii)), and
											(iii)shall be taken
				into account in determining any deduction or exclusion from gross income in the
				same manner as if such contribution were made by the taxpayer.
											(j)Coordination
				with advance payments
									(1)Reduction in
				credit for advance paymentsWith respect to any taxable year, the
				amount which would (but for this subsection, and without regard to subsection
				(i)) be allowed as a credit to the taxpayer under subsection (a) shall be
				reduced (but not below zero) by the aggregate amount paid on behalf of such
				taxpayer under section 7527A for months beginning in such taxable year.
									(2)Recapture of
				excess advance paymentsIf
				the aggregate amount paid on behalf of the taxpayer under section 7527A for
				months beginning in the taxable year exceeds the sum of the monthly limitations
				under subsection (b) for such taxable year, then the tax imposed by this
				chapter for such taxable year shall be increased by the sum of—
										(A)such excess,
				plus
										(B)interest on such
				excess determined at the underpayment rate established under section 6621 for
				the period from the date of the payment under section 7527A to the date such
				excess is paid.
										For
				purposes of subparagraph (B), an equal part of the aggregate amount of the
				excess shall be deemed to be attributable to payments made under section 7527A
				on the first day of each month beginning in such taxable year, unless the
				taxpayer establishes the date on which each such payment giving rise to such
				excess occurred, in which case subparagraph (B) shall be applied with respect
				to each date so established.(k)RegulationsThe
				Secretary shall prescribe regulations for the administration of this section to
				ensure that no portion of the amounts taken into account as qualified health
				insurance costs are amounts for which another credit, deduction, or exclusion
				is allowed under this subtitle, including through a health flexible spending
				arrangement.
								.
					(b)Advance payment
			 of creditChapter 77 of the Internal Revenue Code of 1986 is
			 amended by inserting after section 7527 the following new section:
						
							7527A.Advance
				payment of qualified health insurance credit
								(a)In
				generalThe Secretary shall
				establish a program for making payments on behalf of taxpayers who are eligible
				individuals within the meaning of section 36B(c) to providers of qualified
				health insurance (as defined in section 36B(e)) or to health care sharing
				ministries (as defined in section 36B(g)(7)(B)) for such individuals.
								(b)LimitationThe
				Secretary may make payments under subsection (a) only to the extent that the
				Secretary determines that the amount of such payments made on behalf of any
				taxpayer for any month does not exceed the monthly limitation in effect under
				section 36B(b) for the taxpayer for such
				month.
								.
					(c)Information
			 reporting
						(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by inserting after section 6050W
			 the following new section:
							
								6050X.Returns
				relating to qualified health insurance credit
									(a)Requirement of
				reportingEvery person who is
				entitled to receive payments for any month of any calendar year under section
				7527A (relating to advance payment of qualified health insurance credit) with
				respect to any individual shall, at such time as the Secretary may prescribe,
				make the return described in subsection (b) with respect to each such
				individual.
									(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
										(1)is in such form as
				the Secretary may prescribe, and
										(2)contains, with
				respect to each individual referred to in subsection (a)—
											(A)the name, address,
				and TIN of each such individual,
											(B)the months for which amounts payments under
				section 7527A were received,
											(C)the amount of each
				such payment,
											(D)the type of
				insurance coverage provided by such person with respect to such individual and
				the policy number associated with such coverage, if applicable,
											(E)the name, address,
				and TIN of the spouse and each dependent covered under such coverage,
				and
											(F)such other
				information as the Secretary may prescribe.
											(c)Statements To be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
										(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person, and
										(2)the information
				required to be shown on the return with respect to such individual.
										The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be made.(d)Returns which
				would be required To be made by 2 or more personsExcept to the
				extent provided in regulations prescribed by the Secretary, in the case of any
				amount received by any person on behalf of another person, only the person
				first receiving such amount shall be required to make the return under
				subsection
				(a).
									.
						(2)Assessable
			 penalties
							(A)Subparagraph (B) of
			 section 6724(d)(1) of such Code is amended by striking or at the
			 end of clause (xxii), by striking and at the end of clause
			 (xxiii) and inserting or, and by inserting after clause (xxiii)
			 the following new clause:
								
									(xxiv)section 6050X (relating to returns relating
				to qualified health insurance credit),
				and
									.
							(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking or at the
			 end of subparagraph (EE), by striking the period at the end of subparagraph
			 (FF) and inserting , or, and by inserting after subparagraph
			 (FF) the following new subparagraph:
								
									(GG)section 6050X (relating to returns relating
				to qualified health insurance
				credit).
									.
							(d)Conforming
			 amendments
						(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36B, after 36A,.
						(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after the item relating to section 36A the following new
			 item:
							
								
									Sec. 36B. Qualified health insurance
				credit.
								
								.
						(3)The table of
			 sections for chapter 77 of such Code is amended by inserting after the item
			 relating to section 7527 the following new item:
							
								
									Sec. 7527A. Advance payment of qualified
				health insurance
				credit.
								
								.
						(4)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by adding at the end the following new item:
							
								
									Sec. 6050X. Returns relating to qualified
				health insurance
				credit.
								
								.
						(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					BImprovements to
			 health savings accounts
				111.Purchase of
			 health insurance from HSA and Archer MSA accounts
					(a)Health savings
			 accountsParagraph (2) of section 223(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(2)Qualified
				medical expenses
								(A)In
				generalThe term qualified medical expenses means,
				with respect to an account beneficiary, amounts paid by such beneficiary for
				medical care (as defined in section 213(d)) for any individual covered by a
				high deductible health plan of the account beneficiary, but only to the extent
				such amounts are not compensated for by insurance or otherwise.
								(B)Health
				insurance may not be purchased from accountExcept as provided in
				subparagraph (C), subparagraph (A) shall not apply to any payment for
				insurance.
								(C)ExceptionsSubparagraph
				(B) shall not apply to any expense for coverage under—
									(i)a
				health plan during any period of continuation coverage required under any
				Federal law,
									(ii)a qualified
				long-term care insurance contract (as defined in section 7702B(b)),
									(iii)a health plan
				during any period in which the individual is receiving unemployment
				compensation under any Federal or State law,
									(iv)a high
				deductible health plan, or
									(v)any health
				insurance under title XVIII of the Social Security Act, other than a Medicare
				supplemental policy (as defined in section 1882 of such
				Act).
									.
					(b)Archer
			 MSAsSubparagraph (B) of section 220(d)(2) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
						
							(B)Health
				insurance may not be purchased from account
								(i)In
				generalSubparagraph (A) shall not apply to any payment for
				insurance.
								(ii)ExceptionsClause
				(i) shall not apply to any expense for coverage under—
									(I)a health plan
				during any period of continuation coverage required under any Federal
				law,
									(II)a qualified
				long-term care insurance contract (as defined in section 7702B(b)),
									(III)a health plan
				during any period in which the individual is receiving unemployment
				compensation under any Federal or State law,
									(IV)a high
				deductible health plan, or
									(V)any health
				insurance under title XVIII of the Social Security Act, other than a Medicare
				supplemental policy (as defined in section 1882 of such
				Act).
									.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to insurance purchased after the date of the enactment of this Act in taxable
			 years beginning after such date.
					CMedical care
			 access protection
				121.Short
			 titleThis subtitle may be
			 cited as the Medical Care Access
			 Protection Act of 2009 or the MCAP Act.
				122.Findings and
			 purpose
					(a)Findings
						(1)Effect on
			 health care access and costsCongress finds that our current
			 civil justice system is adversely affecting patient access to health care
			 services, better patient care, and cost-efficient health care, in that the
			 health care liability system is a costly and ineffective mechanism for
			 resolving claims of health care liability and compensating injured patients,
			 and is a deterrent to the sharing of information among health care
			 professionals which impedes efforts to improve patient safety and quality of
			 care.
						(2)Effect on
			 interstate commerceCongress finds that the health care and
			 insurance industries are industries affecting interstate commerce and the
			 health care liability litigation systems existing throughout the United States
			 are activities that affect interstate commerce by contributing to the high
			 costs of health care and premiums for health care liability insurance purchased
			 by health care system providers.
						(3)Effect on
			 Federal spendingCongress finds that the health care liability
			 litigation systems existing throughout the United States have a significant
			 effect on the amount, distribution, and use of Federal funds because of—
							(A)the large number
			 of individuals who receive health care benefits under programs operated or
			 financed by the Federal Government;
							(B)the large number
			 of individuals who benefit because of the exclusion from Federal taxes of the
			 amounts spent to provide them with health insurance benefits; and
							(C)the large number
			 of health care providers who provide items or services for which the Federal
			 Government makes payments.
							(b)PurposeIt
			 is the purpose of this subtitle to implement reasonable, comprehensive, and
			 effective health care liability reforms designed to—
						(1)improve the
			 availability of health care services in cases in which health care liability
			 actions have been shown to be a factor in the decreased availability of
			 services;
						(2)reduce the
			 incidence of defensive medicine and lower the cost of health
			 care liability insurance, all of which contribute to the escalation of health
			 care costs;
						(3)ensure that
			 persons with meritorious health care injury claims receive fair and adequate
			 compensation, including reasonable noneconomic damages;
						(4)improve the
			 fairness and cost-effectiveness of our current health care liability system to
			 resolve disputes over, and provide compensation for, health care liability by
			 reducing uncertainty in the amount of compensation provided to injured
			 individuals; and
						(5)provide an
			 increased sharing of information in the health care system which will reduce
			 unintended injury and improve patient care.
						123.DefinitionsIn this subtitle:
					(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
					(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
					(3)Collateral
			 source benefitsThe term collateral source benefits
			 means any amount paid or reasonably likely to be paid in the future to or on
			 behalf of the claimant, or any service, product or other benefit provided or
			 reasonably likely to be provided in the future to or on behalf of the claimant,
			 as a result of the injury or wrongful death, pursuant to—
						(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
						(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
						(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or income
			 disability benefits; and
						(D)any other
			 publicly or privately funded program.
						(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. Such term includes economic damages and noneconomic damages, as
			 such terms are defined in this section.
					(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
					(6)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
					(7)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 institution, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, care, or
			 treatment of any human disease or impairment, or the assessment of the health
			 of human beings.
					(8)Health care
			 institutionThe term health care institution means
			 any entity licensed under Federal or State law to provide health care services
			 (including but not limited to ambulatory surgical centers, assisted living
			 facilities, emergency medical services providers, hospices, hospitals and
			 hospital systems, nursing homes, or other entities licensed to provide such
			 services).
					(9)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services affecting interstate commerce, or any health care liability action
			 concerning the provision of (or the failure to provide) health care goods or
			 services affecting interstate commerce, brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider or a health care institution regardless of the theory of liability on
			 which the claim is based, or the number of claimants, plaintiffs, defendants,
			 or other parties, or the number of claims or causes of action, in which the
			 claimant alleges a health care liability claim.
					(10)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal Court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider or a health care institution regardless of the theory of liability on
			 which the claim is based, or the number of plaintiffs, defendants, or other
			 parties, or the number of causes of action, in which the claimant alleges a
			 health care liability claim.
					(11)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider or health care institution, including third-party claims,
			 cross-claims, counter-claims, or contribution claims, which are based upon the
			 provision of, use of, or payment for (or the failure to provide, use, or pay
			 for) health care services, regardless of the theory of liability on which the
			 claim is based, or the number of plaintiffs, defendants, or other parties, or
			 the number of causes of action.
					(12)Health care
			 provider
						(A)In
			 generalThe term health care provider means any
			 person (including but not limited to a physician (as defined by section 1861(r)
			 of the Social Security Act (42 U.S.C. 1395x(r)), registered nurse, dentist,
			 podiatrist, pharmacist, chiropractor, or optometrist) required by State or
			 Federal law to be licensed, registered, or certified to provide health care
			 services, and being either so licensed, registered, or certified, or exempted
			 from such requirement by other statute or regulation.
						(B)Treatment of
			 certain professional associationsFor purposes of this subtitle,
			 a professional association that is organized under State law by an individual
			 physician or group of physicians, a partnership or limited liability
			 partnership formed by a group of physicians, a nonprofit health corporation
			 certified under State law, or a company formed by a group of physicians under
			 State law shall be treated as a health care provider under subparagraph
			 (A).
						(13)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
					(14)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
					(15)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider or health care
			 institution. Punitive damages are neither economic nor noneconomic
			 damages.
					(16)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
					(17)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
					124.Encouraging
			 speedy resolution of claims
					(a)In
			 generalExcept as otherwise provided for in this section, the
			 time for the commencement of a health care lawsuit shall be 3 years after the
			 date of manifestation of injury or 1 year after the claimant discovers, or
			 through the use of reasonable diligence should have discovered, the injury,
			 whichever occurs first.
					(b)General
			 exceptionThe time for the commencement of a health care lawsuit
			 shall not exceed 3 years after the date of manifestation of injury unless the
			 tolling of time was delayed as a result of—
						(1)fraud;
						(2)intentional
			 concealment; or
						(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
						(c)MinorsAn
			 action by a minor shall be commenced within 3 years from the date of the
			 alleged manifestation of injury except that if such minor is under the full age
			 of 6 years, such action shall be commenced within 3 years of the manifestation
			 of injury, or prior to the eighth birthday of the minor, whichever provides a
			 longer period. Such time limitation shall be tolled for minors for any period
			 during which a parent or guardian and a health care provider or health care
			 institution have committed fraud or collusion in the failure to bring an action
			 on behalf of the injured minor.
					(d)Rule 11
			 sanctionsWhenever a Federal or State court determines (whether
			 by motion of the parties or whether on the motion of the court) that there has
			 been a violation of rule 11 of the Federal Rules of Civil Procedure (or a
			 similar violation of applicable State court rules) in a health care liability
			 action to which this subtitle applies, the court shall impose upon the
			 attorneys, law firms, or pro se litigants that have violated rule 11 or are
			 responsible for the violation, an appropriate sanction, which shall include an
			 order to pay the other party or parties for the reasonable expenses incurred as
			 a direct result of the filing of the pleading, motion, or other paper that is
			 the subject of the violation, including a reasonable attorneys' fee. Such
			 sanction shall be sufficient to deter repetition of such conduct or comparable
			 conduct by others similarly situated, and to compensate the party or parties
			 injured by such conduct.
					125.Compensating
			 patient injury
					(a)Unlimited
			 amount of damages for actual economic losses in health care
			 lawsuitsIn any health care lawsuit, nothing in this subtitle
			 shall limit the recovery by a claimant of the full amount of the available
			 economic damages, notwithstanding the limitation contained in subsection
			 (b).
					(b)Additional
			 noneconomic damages
						(1)Health care
			 providersIn any health care lawsuit where final judgment is
			 rendered against a health care provider, the amount of noneconomic damages
			 recovered from the provider, if otherwise available under applicable Federal or
			 State law, may be as much as $250,000, regardless of the number of parties
			 other than a health care institution against whom the action is brought or the
			 number of separate claims or actions brought with respect to the same
			 occurrence.
						(2)Health care
			 institutions
							(A)Single
			 institutionIn any health care lawsuit where final judgment is
			 rendered against a single health care institution, the amount of noneconomic
			 damages recovered from the institution, if otherwise available under applicable
			 Federal or State law, may be as much as $250,000, regardless of the number of
			 parties against whom the action is brought or the number of separate claims or
			 actions brought with respect to the same occurrence.
							(B)Multiple
			 institutionsIn any health care lawsuit where final judgment is
			 rendered against more than one health care institution, the amount of
			 noneconomic damages recovered from each institution, if otherwise available
			 under applicable Federal or State law, may be as much as $250,000, regardless
			 of the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same occurrence, except
			 that the total amount recovered from all such institutions in such lawsuit
			 shall not exceed $500,000.
							(c)No discount of
			 award for noneconomic damagesIn any health care lawsuit—
						(1)an award for
			 future noneconomic damages shall not be discounted to present value;
						(2)the jury shall
			 not be informed about the maximum award for noneconomic damages under
			 subsection (b);
						(3)an award for
			 noneconomic damages in excess of the limitations provided for in subsection (b)
			 shall be reduced either before the entry of judgment, or by amendment of the
			 judgment after entry of judgment, and such reduction shall be made before
			 accounting for any other reduction in damages required by law; and
						(4)if separate
			 awards are rendered for past and future noneconomic damages and the combined
			 awards exceed the limitations described in subsection (b), the future
			 noneconomic damages shall be reduced first.
						(d)Fair share
			 ruleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. A separate judgment shall be rendered against each such party
			 for the amount allocated to such party. For purposes of this section, the trier
			 of fact shall determine the proportion of responsibility of each party for the
			 claimant’s harm.
					126.Maximizing
			 patient recovery
					(a)Court
			 supervision of share of damages actually paid to claimants
						(1)In
			 generalIn any health care lawsuit, the court shall supervise the
			 arrangements for payment of damages to protect against conflicts of interest
			 that may have the effect of reducing the amount of damages awarded that are
			 actually paid to claimants.
						(2)Contingency
			 fees
							(A)In
			 generalIn any health care lawsuit in which the attorney for a
			 party claims a financial stake in the outcome by virtue of a contingent fee,
			 the court shall have the power to restrict the payment of a claimant’s damage
			 recovery to such attorney, and to redirect such damages to the claimant based
			 upon the interests of justice and principles of equity.
							(B)LimitationThe
			 total of all contingent fees for representing all claimants in a health care
			 lawsuit shall not exceed the following limits:
								(i)40
			 percent of the first $50,000 recovered by the claimant(s).
								(ii)331/3
			 percent of the next $50,000 recovered by the claimant(s).
								(iii)25 percent of
			 the next $500,000 recovered by the claimant(s).
								(iv)15
			 percent of any amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
								(b)Applicability
						(1)In
			 generalThe limitations in subsection (a) shall apply whether the
			 recovery is by judgment, settlement, mediation, arbitration, or any other form
			 of alternative dispute resolution.
						(2)MinorsIn
			 a health care lawsuit involving a minor or incompetent person, a court retains
			 the authority to authorize or approve a fee that is less than the maximum
			 permitted under this section.
						(c)Expert
			 witnesses
						(1)RequirementNo
			 individual shall be qualified to testify as an expert witness concerning issues
			 of negligence in any health care lawsuit against a defendant unless such
			 individual—
							(A)except as
			 required under paragraph (2), is a health care professional who—
								(i)is
			 appropriately credentialed or licensed in 1 or more States to deliver health
			 care services; and
								(ii)typically treats
			 the diagnosis or condition or provides the type of treatment under review;
			 and
								(B)can demonstrate
			 by competent evidence that, as a result of training, education, knowledge, and
			 experience in the evaluation, diagnosis, and treatment of the disease or injury
			 which is the subject matter of the lawsuit against the defendant, the
			 individual was substantially familiar with applicable standards of care and
			 practice as they relate to the act or omission which is the subject of the
			 lawsuit on the date of the incident.
							(2)Physician
			 reviewIn a health care lawsuit, if the claim of the plaintiff
			 involved treatment that is recommended or provided by a physician (allopathic
			 or osteopathic), an individual shall not be qualified to be an expert witness
			 under this subsection with respect to issues of negligence concerning such
			 treatment unless such individual is a physician.
						(3)Specialties and
			 subspecialtiesWith respect to a lawsuit described in paragraph
			 (1), a court shall not permit an expert in one medical specialty or
			 subspecialty to testify against a defendant in another medical specialty or
			 subspecialty unless, in addition to a showing of substantial familiarity in
			 accordance with paragraph (1)(B), there is a showing that the standards of care
			 and practice in the two specialty or subspecialty fields are similar.
						(4)LimitationThe
			 limitations in this subsection shall not apply to expert witnesses testifying
			 as to the degree or permanency of medical or physical impairment.
						127.Additional
			 health benefits
					(a)In
			 generalThe amount of any damages received by a claimant in any
			 health care lawsuit shall be reduced by the court by the amount of any
			 collateral source benefits to which the claimant is entitled, less any
			 insurance premiums or other payments made by the claimant (or by the spouse,
			 parent, child, or legal guardian of the claimant) to obtain or secure such
			 benefits.
					(b)Preservation of
			 current lawWhere a payor of collateral source benefits has a
			 right of recovery by reimbursement or subrogation and such right is permitted
			 under Federal or State law, subsection (a) shall not apply.
					(c)Application of
			 provisionThis section shall apply to any health care lawsuit
			 that is settled or resolved by a fact finder.
					128.Punitive
			 damages
					(a)Punitive
			 damages permitted
						(1)In
			 generalPunitive damages may, if otherwise available under
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer.
						(2)Filing of
			 lawsuitNo demand for punitive damages shall be included in a
			 health care lawsuit as initially filed. A court may allow a claimant to file an
			 amended pleading for punitive damages only upon a motion by the claimant and
			 after a finding by the court, upon review of supporting and opposing affidavits
			 or after a hearing, after weighing the evidence, that the claimant has
			 established by a substantial probability that the claimant will prevail on the
			 claim for punitive damages.
						(3)Separate
			 proceedingAt the request of any party in a health care lawsuit,
			 the trier of fact shall consider in a separate proceeding—
							(A)whether punitive
			 damages are to be awarded and the amount of such award; and
							(B)the amount of
			 punitive damages following a determination of punitive liability.
							If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(4)Limitation
			 where no compensatory damages are awardedIn any health care
			 lawsuit where no judgment for compensatory damages is rendered against a
			 person, no punitive damages may be awarded with respect to the claim in such
			 lawsuit against such person.
						(b)Determining
			 amount of punitive damages
						(1)Factors
			 consideredIn determining the amount of punitive damages under
			 this section, the trier of fact shall consider only the following:
							(A)the severity of
			 the harm caused by the conduct of such party;
							(B)the duration of
			 the conduct or any concealment of it by such party;
							(C)the profitability
			 of the conduct to such party;
							(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
							(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
							(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
							(2)Maximum
			 awardThe amount of punitive damages awarded in a health care
			 lawsuit may not exceed an amount equal to two times the amount of economic
			 damages awarded in the lawsuit or $250,000, whichever is greater. The jury
			 shall not be informed of the limitation under the preceding sentence.
						(c)Liability of
			 health care providers
						(1)In
			 generalA health care
			 provider who prescribes, or who dispenses pursuant to a prescription, a drug,
			 biological product, or medical device approved by the Food and Drug
			 Administration, for an approved indication of the drug, biological product, or
			 medical device, shall not be named as a party to a product liability lawsuit
			 invoking such drug, biological product, or medical device and shall not be
			 liable to a claimant in a class action lawsuit against the manufacturer,
			 distributor, or product seller of such drug, biological product, or medical
			 device.
						(2)Medical
			 productThe term medical product means a drug or
			 device intended for humans. The terms drug and device
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321), respectively,
			 including any component or raw material used therein, but excluding health care
			 services.
						129.Authorization
			 of payment of future damages to claimants in health care lawsuits
					(a)In
			 generalIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments in accordance with the Uniform Periodic Payment of Judgments Act
			 promulgated by the National Conference of Commissioners on Uniform State
			 Laws.
					(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this subtitle.
					130.Effect on
			 other laws
					(a)General vaccine
			 injury
						(1)In
			 generalTo the extent that title XXI of the
			 Public Health Service Act establishes
			 a Federal rule of law applicable to a civil action brought for a
			 vaccine-related injury or death—
							(A)this subtitle
			 shall not affect the application of the rule of law to such an action;
			 and
							(B)any rule of law
			 prescribed by this subtitle in conflict with a rule of law of such title XXI
			 shall not apply to such action.
							(2)ExceptionIf
			 there is an aspect of a civil action brought for a vaccine-related injury or
			 death to which a Federal rule of law under title XXI of the
			 Public Health Service Act does not
			 apply, then this subtitle or otherwise applicable law (as determined under this
			 subtitle) will apply to such aspect of such action.
						(b)Smallpox
			 vaccine injury
						(1)In
			 generalTo the extent that part C of title II of the
			 Public Health Service Act establishes
			 a Federal rule of law applicable to a civil action brought for a smallpox
			 vaccine-related injury or death—
							(A)this subtitle
			 shall not affect the application of the rule of law to such an action;
			 and
							(B)any rule of law
			 prescribed by this subtitle in conflict with a rule of law of such part C shall
			 not apply to such action.
							(2)ExceptionIf
			 there is an aspect of a civil action brought for a smallpox vaccine-related
			 injury or death to which a Federal rule of law under part C of title II of the
			 Public Health Service Act does not
			 apply, then this subtitle or otherwise applicable law (as determined under this
			 subtitle) will apply to such aspect of such action.
						(c)Other Federal
			 lawExcept as provided in this section, nothing in this subtitle
			 shall be deemed to affect any defense available, or any limitation on liability
			 that applies to, a defendant in a health care lawsuit or action under any other
			 provision of Federal law.
					131.State
			 flexibility and protection of states’ rights
					(a)Health care
			 lawsuitsThe provisions governing health care lawsuits set forth
			 in this subtitle shall preempt, subject to subsections (b) and (c), State law
			 to the extent that State law prevents the application of any provisions of law
			 established by or under this subtitle. The provisions governing health care
			 lawsuits set forth in this subtitle supersede chapter 171 of title 28, United
			 States Code, to the extent that such chapter—
						(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this subtitle; or
						(2)prohibits the
			 introduction of evidence regarding collateral source benefits.
						(b)Preemption of
			 certain State lawsNo provision of this subtitle shall be
			 construed to preempt any State law (whether effective before, on, or after the
			 date of the enactment of this subtitle) that specifies a particular monetary
			 amount of compensatory or punitive damages (or the total amount of damages)
			 that may be awarded in a health care lawsuit, regardless of whether such
			 monetary amount is greater or lesser than is provided for under this subtitle,
			 notwithstanding section 125(a).
					(c)Protection of
			 states’ rights and other laws
						(1)In
			 generalAny issue that is not governed by a provision of law
			 established by or under this subtitle (including the State standards of
			 negligence) shall be governed by otherwise applicable Federal or State
			 law.
						(2)Rule of
			 constructionNothing in this subtitle shall be construed
			 to—
							(A)preempt or
			 supersede any Federal or State law that imposes greater procedural or
			 substantive protections (such as a shorter statute of limitations) for a health
			 care provider or health care institution from liability, loss, or damages than
			 those provided by this subtitle;
							(B)preempt or
			 supercede any State law that permits and provides for the enforcement of any
			 arbitration agreement related to a health care liability claim whether enacted
			 prior to or after the date of enactment of this subtitle;
							(C)create a cause of
			 action that is not otherwise available under Federal or State law; or
							(D)affect the scope
			 of preemption of any other Federal law.
							132.Applicability;
			 effective dateThis subtitle
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this subtitle, except that any health care
			 lawsuit arising from an injury occurring prior to the date of enactment of this
			 subtitle shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.
				IIEnhancement of
			 insurance markets for all Americans
			AElimination of
			 barriers
				201.Short
			 titleThis title may be cited
			 as Health Care Choice Act of
			 2009.
				202.Specification
			 of constitutional authority for enactment of lawThis title is enacted pursuant to the power
			 granted Congress under article I, section 8, clause 3, of the United States
			 Constitution.
				203.FindingsCongress finds the following:
					(1)The application
			 of numerous and significant variations in State law impacts the ability of
			 insurers to offer, and individuals to obtain, affordable individual health
			 insurance coverage, thereby impeding commerce in individual health insurance
			 coverage.
					(2)Individual health
			 insurance coverage is increasingly offered through the Internet, other
			 electronic means, and by mail, all of which are inherently part of interstate
			 commerce.
					(3)In response to
			 these issues, it is appropriate to encourage increased efficiency in the
			 offering of individual health insurance coverage through a collaborative
			 approach by the States in regulating this coverage.
					(4)The establishment
			 of risk-retention groups has provided a successful model for the sale of
			 insurance across State lines, as the acts establishing those groups allow
			 insurance to be sold in multiple States but regulated by a single State.
					204.Cooperative
			 governing of individual health insurance coverage
					(a)In
			 generalTitle XXVII of the Public
			 Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at
			 the end the following new part:
						
							DCooperative
				governing of individual health insurance coverage
								2795.DefinitionsIn this part:
									(1)Primary
				stateThe term primary State means, with respect to
				individual health insurance coverage offered by a health insurance issuer, the
				State designated by the issuer as the State whose covered laws shall govern the
				health insurance issuer in the sale of such coverage under this part. An
				issuer, with respect to a particular policy, may only designate one such State
				as its primary State with respect to all such coverage it offers. Such an
				issuer may not change the designated primary State with respect to individual
				health insurance coverage once the policy is issued, except that such a change
				may be made upon renewal of the policy. With respect to such designated State,
				the issuer is deemed to be doing business in that State.
									(2)Secondary
				stateThe term secondary State means, with respect
				to individual health insurance coverage offered by a health insurance issuer,
				any State that is not the primary State. In the case of a health insurance
				issuer that is selling a policy in, or to a resident of, a secondary State, the
				issuer is deemed to be doing business in that secondary State.
									(3)Health
				insurance issuerThe term health insurance issuer
				has the meaning given such term in section 2791(b)(2), except that such an
				issuer must be licensed in the primary State and be qualified to sell
				individual health insurance coverage in that State.
									(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).
									(5)Applicable
				state authorityThe term applicable State authority
				means, with respect to a health insurance issuer in a State, the State
				insurance commissioner or official or officials designated by the State to
				enforce the requirements of this title for the State with respect to the
				issuer.
									(6)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
										(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or
										(B)to pay other
				obligations in the normal course of business.
										(7)Covered
				laws
										(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
											(i)individual health
				insurance coverage issued by a health insurance issuer;
											(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual
				health insurance coverage to an individual;
											(iii)the provision
				to an individual in relation to individual health insurance coverage of health
				care and insurance related services;
											(iv)the provision to
				an individual in relation to individual health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
											(v)the provision to
				an individual in relation to individual health insurance coverage of loss
				control and claims administration for a health insurance issuer with respect to
				liability for which the issuer provides insurance.
											(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
										(8)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
									(9)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
										(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
										(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
										(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
										(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
										(E)Refusing to pay
				claims without conducting a reasonable investigation.
										(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
										(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
										(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
										(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
										(J)Failing to
				provide forms necessary to present claims within 15 calendar days of a requests
				with reasonable explanations regarding their use.
										(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
										(10)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
										(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
											(i)An application
				for the issuance or renewal of an insurance policy or reinsurance
				contract.
											(ii)The rating of an
				insurance policy or reinsurance contract.
											(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
											(iv)Premiums paid on
				an insurance policy or reinsurance contract.
											(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
											(vi)A document filed
				with the commissioner or the chief insurance regulatory official of another
				jurisdiction.
											(vii)The financial
				condition of an insurer or reinsurer.
											(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
											(ix)The issuance of
				written evidence of insurance.
											(x)The reinstatement
				of an insurance policy.
											(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.
										(C)Transaction of
				the business of insurance in violation of laws requiring a license, certificate
				of authority, or other legal authority for the transaction of the business of
				insurance.
										(D)Attempt to
				commit, aiding or abetting in the commission of, or conspiracy to commit the
				acts or omissions specified in this paragraph.
										2796.Application
				of law
									(a)In
				generalThe covered laws of the primary State shall apply to
				individual health insurance coverage offered by a health insurance issuer in
				the primary State and in any secondary State, but only if the coverage and
				issuer comply with the conditions of this section with respect to the offering
				of coverage in any secondary State.
									(b)Exemptions from
				covered laws in a secondary stateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual health
				insurance coverage in any secondary State is exempt from any covered laws of
				the secondary State (and any rules, regulations, agreements, or orders sought
				or issued by such State under or related to such covered laws) to the extent
				that such laws would—
										(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
											(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;
											(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
											(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer's
				financial condition, if—
												(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
												(ii)any such
				examination is conducted in accordance with the examiners' handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
												(D)to comply with a
				lawful order issued—
												(i)in a delinquency
				proceeding commenced by the State insurance commissioner if there has been a
				finding of financial impairment under subparagraph (C); or
												(ii)in a voluntary
				dissolution proceeding;
												(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
											(F)to participate,
				on a nondiscriminatory basis, in any insurance insolvency guaranty association
				or similar association to which a health insurance issuer in the State is
				required to belong;
											(G)to comply with
				any State law regarding fraud and abuse (as defined in section 2795(10)),
				except that if the State seeks an injunction regarding the conduct described in
				this subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
											(H)to comply with
				any State law regarding unfair claims settlement practices (as defined in
				section 2795(9)); or
											(I)to comply with
				the applicable requirements for independent review under section 2798 with
				respect to coverage offered in the State;
											(2)require any
				individual health insurance coverage issued by the issuer to be countersigned
				by an insurance agent or broker residing in that Secondary State; or
										(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
										(c)Clear and
				conspicuous disclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
										“This policy is issued by
				_____ and is governed by the laws and regulations of the State of _____, and it
				has met all the laws of that State as determined by that State's Department of
				Insurance. This policy may be less expensive than others because it is not
				subject to all of the insurance laws and regulations of the State of _____,
				including coverage of some services or benefits mandated by the law of the
				State of _____. Additionally, this policy is not subject to all of the consumer
				protection laws or restrictions on rate changes of the State of _____. As with
				all insurance products, before purchasing this policy, you should carefully
				review the policy and determine what health care services the policy covers and
				what benefits it provides, including any exclusions, limitations, or conditions
				for such services or benefits.
										(d)Prohibition on
				certain reclassifications and premium increases
										(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual health insurance coverage to an individual under this
				part in a primary or secondary State may not upon renewal—
											(A)move or
				reclassify the individual insured under the health insurance coverage from the
				class such individual is in at the time of issue of the contract based on the
				health-status related factors of the individual; or
											(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.
											(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
											(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
											(B)from raising
				premium rates for all policy holders within a class based on claims
				experience;
											(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
												(i)are disclosed to
				the consumer in the insurance contract;
												(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
												(iii)are not
				obtainable by all individuals to whom coverage is offered;
												(D)from reinstating
				lapsed coverage; or
											(E)from
				retroactively adjusting the rates charged an insured individual if the initial
				rates were set based on material misrepresentation by the individual at the
				time of issue.
											(e)Prior offering
				of policy in primary stateA health insurance issuer may not
				offer for sale individual health insurance coverage in a secondary State unless
				that coverage is currently offered for sale in the primary State.
									(f)Licensing of
				agents or brokers for health insurance issuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, with commissions or other
				compensation subject to the provisions of the laws of that State, except that a
				State may not impose any qualification or requirement which discriminates
				against a nonresident agent or broker.
									(g)Documents for
				submission to state insurance commissionerEach health insurance
				issuer issuing individual health insurance coverage in both primary and
				secondary States shall submit—
										(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual health insurance coverage in such State—
											(A)a copy of the
				plan of operation or feasibility study or any similar statement of the policy
				being offered and its coverage (which shall include the name of its primary
				State and its principal place of business);
											(B)written notice of
				any change in its designation of its primary State; and
											(C)written notice
				from the issuer of the issuer's compliance with all the laws of the primary
				State; and
											(2)to the insurance
				commissioner of each secondary State in which it offers individual health
				insurance coverage, a copy of the issuer's quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
											(A)a member of the
				American Academy of Actuaries; or
											(B)a qualified loss
				reserve specialist.
											(h)Power of courts
				To enjoin conductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
										(1)the solicitation
				or sale of individual health insurance coverage by a health insurance issuer to
				any person or group who is not eligible for such insurance; or
										(2)the solicitation
				or sale of individual health insurance coverage that violates the requirements
				of the law of a secondary State which are described in subparagraphs (A)
				through (H) of section 2796(b)(1).
										(i)Power of
				secondary states To take administrative actionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State's laws described in section
				2796(b)(1).
									(j)State powers To
				enforce state laws
										(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
										(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
										(k)States'
				authority To sueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
									(l)Generally
				applicable lawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
									(m)Guaranteed
				availability of coverage to hIPAA eligible individualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual health
				insurance coverage offered in a secondary State under this part, comply with
				the guaranteed availability requirements for eligible individuals in section
				2741.
									2797.Primary state
				must meet federal floor before issuer may sell into secondary
				statesA health insurance
				issuer may not offer, sell, or issue individual health insurance coverage in a
				secondary State if the State insurance commissioner does not use a risk-based
				capital formula for the determination of capital and surplus requirements for
				all health insurance issuers.
								2798.Independent
				external appeals procedures
									(a)Right to
				external appealA health insurance issuer may not offer, sell, or
				issue individual health insurance coverage in a secondary State under the
				provisions of this title unless—
										(1)both the
				secondary State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage, or
										(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for
				all individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.
										(b)Qualifications
				of independent medical reviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2)—
										(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
											(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
											(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
											(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
											(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
											(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
											(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
											(3)Independence
											(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
												(i)not be a related
				party (as defined in paragraph (7));
												(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
												(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
												(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
												(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
													(I)a non-affiliated
				individual is not reasonably available;
													(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
													(III)the fact of
				such an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
													(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
													(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
												(iii)prohibit
				receipt of compensation by an independent medical reviewer from an entity if
				the compensation is provided consistent with paragraph (6).
												(4)Practicing
				health care professional in same field
											(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
												(i)by a physician, a
				reviewer shall be a practicing physician (allopathic or osteopathic) of the
				same or similar specialty, as a physician who, acting within the appropriate
				scope of practice within the State in which the service is provided or
				rendered, typically treats the condition, makes the diagnosis, or provides the
				type of treatment under review; or
												(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.
												(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
											(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
										(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
											(A)not exceed a
				reasonable level; and
											(B)not be contingent
				on the decision rendered by the reviewer.
											(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
											(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
											(B)The enrollee (or
				authorized representative).
											(C)The health care
				professional that provides the items or services involved in the denial.
											(D)The institution
				at which the items or services (or treatment) involved in the denial are
				provided.
											(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
											(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
											(8)DefinitionsFor
				purposes of this subsection:
											(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
											(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
											2799.Enforcement
									(a)In
				generalSubject to subsection (b), with respect to specific
				individual health insurance coverage the primary State for such coverage has
				sole jurisdiction to enforce the primary State's covered laws in the primary
				State and any secondary State.
									(b)Secondary
				state's authorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
									(c)Court
				interpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
									(d)Notice of
				compliance failureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State.
									.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 individual health insurance coverage offered, issued, or sold after the date
			 that is one year after the date of the enactment of this Act.
					(c)GAO ongoing
			 study and reports
						(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
							(A)the number of
			 uninsured and under-insured;
							(B)the availability
			 and cost of health insurance policies for individuals with pre-existing medical
			 conditions;
							(C)the availability
			 and cost of health insurance policies generally;
							(D)the elimination
			 or reduction of different types of benefits under health insurance policies
			 offered in different States; and
							(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
							(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
						205.SeverabilityIf any provision of the Act or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this Act and the application of the
			 provisions of such to any other person or circumstance shall not be
			 affected.
				BPre-existing
			 condition
				211.Block grants
			 to States
					(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall award block grants to
			 States to provide for the development of innovative models that ensure
			 affordable health insurance coverage for Americans with pre-existing health
			 conditions.
					(b)ApplicationTo
			 be eligible to receive a grant under this section a State shall submit to the
			 Secretary an application, at such time, in such manner, and containing such
			 information as the Secretary may require.
					(c)Use of
			 fundsA State shall use amounts received under a grant under this
			 section to develop innovative programs that ensure the provision of affordable
			 health insurance coverage for eligible individuals with pre-existing health
			 conditions. Such models may include the development and funding of State
			 high-risk pools and the enhancement of funding for existing State high risk
			 pools.
					(d)EligibilityTo
			 be eligible to participate in a program developed under subsection (c), an
			 individual shall—
						(1)be a resident of
			 the State involved;
						(2)provide
			 assurances to the Secretary that activities carried out under the grant will
			 not result in an increase in health insurance premiums for residents of the
			 State; and
						(3)comply with any
			 other requirements established by the State.
						(e)Amount of
			 grantThe amount of a grant to a State under this section shall
			 be determined by the Secretary.
					(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $5,000,000,000 for each of the fiscal years 2010 through
			 2014.
					(g)DefinitionIn
			 this section, the term pre-existing condition means a medical or
			 other condition in an individual that exists prior to the date on which such
			 individuals attempts to enroll in health insurance coverage, whether or not any
			 medical advice, diagnosis, care, or treatment was recommended or received
			 before such date.
					IIIEmpowering the
			 health care consumer
			301.Enhancing the
			 patient-provider relationship
				(a)Provision of
			 informationThe Secretary of Health and Human Services shall
			 promulgate regulations under which a health care provider (including a
			 hospital) that receives reimbursement under title XVIII or XIX of the Social
			 Security Act (42 U.S.C. 1395 and 1396 et seq.) shall be required to provide
			 each patient of such provider (or hospital), upon the request of such patient,
			 price information with respect to the items or services provided (or that will
			 be provided) to such patient.
				(b)RequirementThe
			 pricing information required under subsection (a) shall be broken down into the
			 following categories:
					(1)The usual and
			 customary price charged for the item or service involved.
					(2)The amount that
			 would be provided as reimbursement under the Medicare and Medicaid Programs
			 under titles XVIII and XIX of the Social Security Act (42 U.S.C. 1395 and 1396
			 et seq.) for the items or services involved.
					(3)The average
			 amount that would be paid by an insured individual with respect to such item or
			 service.
					302.Health
			 insurance policy information
				(a)In
			 generalA group health plan, or health insurance issuer in
			 connection with group or individual health insurance coverage, shall provide an
			 enrollee, upon the request of the enrollee, with information concerning their
			 allowable payment for items or services under the plan or coverage
			 involved.
				(b)FeeA
			 plan or issuer may assess an enrollee a reasonable fee to cover the costs
			 incurred by the plan or issuer in providing the enrollee with the information
			 requested under subsection (a).
				(c)DefinitionsThe
			 definitions contained in section 2791 of the Public Health Service Act (42
			 U.S.C. 300gg–91) shall apply for purposes of this section.
				IVFunding
			401.Funding
			 provisions
				(a)Termination of
			 TARP programNotwithstanding
			 any provision of the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
			 5201 et seq.) or any other provision of law, the Secretary of Treasury may not,
			 on and after the date of enactment of this Act, make any payment or obligation
			 under the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et
			 seq.). Any funds made available under such Act that have not been obligated
			 shall be rescinded and made available to carry out this Act.
				(b)Collecting
			 fundsNotwithstanding any
			 other provision of the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
			 5201 et seq.) or any other provision of law, the Secretary of Treasury shall
			 collect all revenues relating to, and proceeds from the sale of, obligations
			 purchased and made under the Emergency Economic Stabilization Act of 2008 (12
			 U.S.C. 5201 et seq.) by not later than September 30, 2014, at a rate of not
			 less than 20 percent per year of the total obligations purchased and made under
			 such Act.
				
